UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2794



DIANE MATCHEM, and Diane Matchem for William
Matchem,

                                                Plaintiff - Appellant,

          versus


MARVIN RUNYON, Postmaster       General,    United
States Postal Service,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-92-56-3-MU)


Submitted:   February 3, 1998              Decided:   February 24, 1998


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diane Matchem, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing this

action with prejudice for failure to prosecute. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Matchem v. Runyon, No. CA-92-56-3-MU (W.D.N.C. Nov. 22,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2